The plaintiff was a social visitor and a licensee. (Roth v. Prudential Life Ins. Co. of America, 266 App. Div. 872; Comeau v. Comeau, 285 Mass. 578; Restatement, Torts, §§ 331, 332.) Order denying plaintiff’s motion for permission to serve a second amended complaint unanimously affirmed, with $10 costs and disbursements. There was no abuse of discretion in the refusal to permit plaintiff to serve a second amended complaint alleging matters purely of evidence. Present — Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ. [See post, pp. 710, 770.]